Citation Nr: 9924602	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Osgood-Schlatter's 
disease of both knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 until 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's claim for 
service connection for Osgood-Schlatter's disease of both 
knees.  The Board REMANDED this appeal in April 1997 for 
further development.


FINDINGS OF FACT

1.  The veteran has been diagnosed with a developmental 
disorder, which preexisted service.

2.  There is no competent medical evidence that the veteran's 
Osgood-Schlatter's disease underwent a permanent worsening 
during service.


CONCLUSION OF LAW

The veteran's Osgood-Schlatter's disease was not incurred or 
aggravated during service.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  As a preliminary matter the Board finds that 
the veteran's claim is plausible and capable of 
substantiation, and therefore is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111.  The 
presumption can be rebutted only by clear and unmistakable 
evidence that such a disability existed prior to service.  
Id.; see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. 
§ 3.304(b).

In deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must assess whether there has been any measurable 
worsening of the disability during service, and, then, 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as opposed to mere symptoms, 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

The veteran contends that he was initially treated for 
Osgood-Schlatter's disease in service in April 1981.  He 
asserts that for approximately 10 years after service he 
self-treated by taking over-the-counter pain medication and 
performing exercises.  He sought professional medical care in 
January 1993 at a private hospital, and beginning in July 
1993 at the John Cochran VA Medical Center (VAMC) in St. 
Louis, Missouri.

Service medical records reveal that at his July 1980 
enlistment examination there was no indication of a history 
of bone or joint abnormalities.  In December 1980, the 
veteran complained of bilateral knee pain.  Examination 
findings were that there was tenderness with palpation of the 
tibial tubercles and pain increased with quadriceps 
contraction.  The entry contains the notation, "rule out 
Osgood-Schlatter's disease."  In January 1981, the veteran 
reported continued pain, and a history of Osgood-Schlatter's 
disease diagnosis was noted.  He had full range of motion, no 
heat or effusion, no instability and mild tenderness of the 
tibial tubercle.  The impression was calcific tendinitis or 
Osgood-Schlatter's disease.  The veteran next sought 
treatment in April 1981, when he complained of pain off and 
on since August 1980, which was aggravated by running and 
walking.  The assessment was osteochondrosis of tibial 
tubercle.  X-rays were negative for any abnormalities.  He 
was put on rest and continued profile and given medication.  
The final entry of documented treatment is dated in March 
1982 when the veteran was diagnosed with possible overuse 
syndrome with tibial tubercle inflammation.  He was 
prescribed medication, ice, and rest.  There is no separation 
examination report of record.  However, at his enlistment 
examination for the Army Reserve, dated in March 1984, there 
are no abnormalities of the lower extremities noted.  Nor did 
the veteran note any abnormalities of the bones or joints on 
his report of medical history in March 1984.

The next documentation of treatment is a clinical record 
dated in July 1993 from an unidentified VA medical facility, 
in which a history of Osgood-Schlatter's disease is noted, 
and the veteran was referred for X-ray and orthopedic 
consultation.  

The claims file also contains medical records relating to 
psychiatric conditions, some of which note a history of 
Osgood-Schlatter's disease.  In addition, there are three 
medical opinions which discuss the veteran's Osgood-
Schlatter's disease.  However, these opinions, dated in 
August 1984, November 1994 and January 1995, are suspect due 
to the prevalence of grammatical and typographical errors.  
In addition, they contain information regarding activities 
during military service about which the authors would have 
knowledge only from history provided by the veteran.  
Moreover, the veteran's representative asked in an August 
1995 letter that these opinions be disregarded because they 
may be invalid.  As requested by the Board's April 1997 
REMAND opinion, the RO wrote the veteran in May 1997, asking 
for clarification as to whether these three medical opinions 
are indeed invalid as indicated by the veteran's 
representative.  The veteran has failed to respond to this 
query.

The claims file also contains records from the Social 
Security Administration (SSA).  These indicate that the 
veteran applied for SSA benefits on the basis of substance 
dependence and paranoid schizophrenia, and was denied on both 
grounds.  There is no indication that the veteran sought SSA 
benefits because of his knee disorder.

By letter of May 1997, the RO requested the veteran identify 
dates and location of any treatment he had received for his 
knees, at either private or VA medical facilities.  He did 
not respond to this letter.

In accordance with the Board's REMAND, a VA examination was 
provided in April 1998.  The examiner indicated that he 
reviewed the claims file in conjunction with the examination.  
At the examination, the veteran described an orthopedic 
evaluation at a private hospital in either 1995 or 1996, and 
stated that he had undergone physical therapy, and had 
received a recommendation for surgery and further studies.  
He stated he had not received further care for his knees 
since that time.  However, he was taking anti-inflammatory 
medications for knee pain.  His complaints included 
hyperextension of the left knee, swelling of the tibial 
tubercle, but no swelling in the area that would be accounted 
for by joint effusion.  He also reported stiffness, popping 
and grinding, but no locking.  

The examiner performed numerous orthopedic tests and a 
thorough physical examination.  In addition, X-rays were 
taken and compared to X-rays from July 1993.  The X-rays 
showed normal knees with no change from that done in 1993.  
The examiner diagnosed bilateral Osgood-Schlatter's disease, 
which he described as "a developmental disorder occurring 
with irregular growth to the tibial tubercle growth center 
usually during early adolescence."  He further stated, "I 
do not believe that Osgood-Schlatter's disease had its onset 
during military service.  There is no evidence to cause me to 
believe that [the disease] would have become worse during the 
military service in so far as increasing size of tubercle is 
concerned."  There was no evidence, either by history or 
current examination, to suggest any adult exacerbation, so 
the examiner did not believe any such exacerbation had 
occurred.  The examiner concluded that there was no evidence 
to suggest the current bilateral knee complaints were related 
to a disorder during military service.

Because Osgood-Schlatter's disease is a developmental 
disorder which, by definition, pre-existed military service 
even if not yet diagnosed, the veteran would need to show a 
permanent worsening of pathology of his knees in order to be 
entitled to service connection.  The Board finds the three 
medical opinions submitted by the veteran are not credible 
evidence.  Not only is the form and content of these opinions 
inconsistent with medical opinions that the Board has 
reviewed in the past, but also the veteran's own 
representative has stated the opinions are invalid and should 
be disregarded, and the veteran has not disputed that 
statement.  Once these opinions are withdrawn from the record 
under review, there is no evidence to suggest that the 
veteran's Osgood-Schlatter's disease underwent a permanent 
worsening during military service.  Although there are 
several complaints of knee pain and a diagnosis of Osgood-
Schlatter's disease during the period of service, there is no 
indication that the disease worsened permanently.  At most, 
the veteran suffered temporary flare-ups due to increased 
activity in service; however, these had resolved by the time 
of his medical examination for enlistment in the Army Reserve 
in March 1984, when he reported no history of bone or joint 
pain, and his lower extremities were determined to be normal.  
Furthermore, there is no evidence, according to the recent 
medical examiner's report, that there has been any adult 
exacerbation of this disease of adolescence.  The only 
credible evidence of record is the unequivocal statement of 
the medical examiner, who performed a review of the claims 
file and a thorough examination, that Osgood-Schlatter's is a 
developmental disease occurring in adolescence, and that 
there is no evidence of an exacerbation during service in the 
veteran's case.



ORDER

The claim for service connection for Osgood-Schlatter's 
disease of both knees is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

